Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s arguments filed on 12/03/2021 after the Non Final Office Action dated 09/09/21. No claim has been amended. Claims 3, 4, 10, and 15-17 has been canceled. 
Currently claims 1, 2, 5-9, 11-14, and 18-22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 5, 8, 12-14, 20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang US 2016/0342044 in view of Li PCT/CN2016/077191 (US 2017/0206857) and Noh et al. US 2017/0003556.
Claim 1: Chang discloses an array substrate, comprising:
(Fig. 4) [0050] a base substrate 110 [0052]; 
(Fig. 2) [0038] a plurality of gate lines Gn+1/Gn+2 (pairs of dual gate lines, such as Gn+1 and Gn+2, Gn+3 and Gn+4…) [0038] extending in a row direction on the base substrate 110; 
(Fig. 2) a plurality of data lines (D1, D2…) extending in a column direction intersecting the row direction on the base substrate 110; and 
a plurality of pixel groups 191/191 [0038] arranged in rows and columns, each of the plurality of pixel groups comprising two sub-pixels (pixel electrodes 191/191) arranged side by side in the row direction, 
wherein each of the rows of pixel groups (pixel electrodes 191/191) is connected to two respective ones of the gate lines (Gn+1 and Gn+2, Gn+3 and Gn+4…), and the two sub-pixels (191/191) of each pixel group in the row of pixel groups are respectively connected to different ones of the two respective ones of the gate lines (Gn+1, Gn+2, Gn+3, Gn+4…), 
wherein the data lines (D1, D2…) and the columns of pixel groups (191/191) are alternately arranged in the row direction. 
except
each of the columns of pixel groups is connected to a corresponding one of the plurality of data lines that is directly adjacent to the column of pixel groups, and the two sub- pixels of each pixel group are connected to the data line on a same side of the pixel group
wherein the array substrate further comprises a common electrode, the common electrode has respective openings at positions corresponding to respective ones of intersections of the gate lines and the data lines
however Li teaches
(Fig. 1) the two sub- pixels 1/2 of each pixel group 5 are connected to the data line D on a same side of the pixel group 5 – [Note: Regarding the claimed limitation “the two sub- pixels of each pixel group are connected to the data line on a same side of the pixel group”: Applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice].
And Noh et al. teach
(Fig. 2) the array substrate 101 further comprises a common electrode 162, the common electrode 162 has respective openings 162a-2 (second opening) [0067] at positions corresponding to respective ones of intersections of the gate lines 104/102 (gate wirings 104/102) [0047] and the data lines 132/134 (data wirings 132/134) [0047].
It would have been obvious to one of ordinary skill in the art to modify Chang's invention with Li’s structure in order to provide improved display effect, as taught by Li [0005]; and with Noh’s structure in order to provide prevention of defects such as flicker or decoloring, as taught by Noh [0068]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim 14: Chang discloses a display panel (LC display) [0020] comprising an array substrate, the array substrate comprising:
(Fig. 4) [0050] a base substrate 110 [0052]; 
(Fig. 2) [0038] a plurality of gate lines Gn+1/Gn+2 (pairs of dual gate lines, such as Gn+1 and Gn+2, Gn+3 and Gn+4…) [0038] extending in a row direction on the base substrate 110; 
(Fig. 2) a plurality of data lines (D1, D2…) extending in a column direction intersecting the row direction on the base substrate 110; and 
a plurality of pixel groups 191/191 [0038] arranged in rows and columns, each of the plurality of pixel groups comprising two sub-pixels (pixel electrodes 191/191) arranged side by side in the row direction, 
wherein each of the rows of pixel groups (pixel electrodes 191/191) is connected to two respective ones of the gate lines (Gn+1 and Gn+2, Gn+3 and Gn+4…), and the two sub-pixels (191/191) of each pixel group in the row of pixel groups are respectively 
wherein the data lines (D1, D2…) and the columns of pixel groups (191/191) are alternately arranged in the row direction.  
except
each of the columns of pixel groups is connected to a corresponding one of the plurality of data lines that is directly adjacent to the column of pixel groups, and the two sub- pixels of each pixel group are connected to the data line on a same side of the pixel group
wherein the array substrate further comprises a common electrode, the common electrode has respective openings at positions corresponding to respective ones of intersections of the gate lines and the data lines
however Li teaches
(Fig. 1) each of the columns of pixel groups 5 (1, 2) (each display unit 5 includes one reflective pixel 2 and one self-display pixel 1) [0044] is connected to a corresponding one of the plurality of data lines D that is directly adjacent to the column of pixel groups 5, and the two sub- pixels 1/2 of each pixel group 5 are connected to the data line D on a same side of the pixel group 5 – [Note: Regarding the claimed limitation “the two sub- pixels of each pixel group are connected to the data line on a same side of the pixel group”: Applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice].
And Noh et al. teach
(Fig. 2) the array substrate 101 further comprises a common electrode 162, the common electrode 162 has respective openings 162a-2 (second opening) [0067] at positions corresponding to respective ones of intersections of the gate lines 104/102 (gate wirings 104/102) [0047] and the data lines 132/134 (data wirings 132/134) [0047].
It would have been obvious to one of ordinary skill in the art to modify Chang's invention with Li’s structure in order to provide improved display effect, as taught by Li [0005]; and with Noh’s structure in order to provide prevention of defects such as flicker or decoloring, as taught by Noh [0068]

Claims 2, 5, 8, 12, 13, 20, 22: Chang discloses
Claim 2: (Fig. 2) each of the rows of pixel groups (191/191) is between the two respective ones of the gate lines (Gn/Gn+1) 
Claim 5: (Fig. 3) each of the sub-pixels of the plurality of pixel groups comprises a pixel electrode 191 and a thin film transistor (TFT) [0067] connecting the pixel electrode 191 to the corresponding one of the plurality of data lines 171 [0065]
Claim 8:  (Figs. 2, 3) a plurality of common electrode lines C1/131 [0036] [0070] extending in the row direction and connected to respective ones of the rows of pixel groups, wherein the common electrode lines C1/131 are each connected to the common electrode 270/272 at central positions of corresponding ones of the pixel groups (the common line is configured to connect the common electrodes formed at a center portion 183 of each pixel area [0075]; Note: contact hole 183 is at central line of the vertical pixel electrode 191, i.e., at a ‘central’ position).   
Claim 12:  (Fig. 4) the common electrode 270/272 is on a side of the pixel electrode 191 facing away from the base substrate 110.
Claim 13:  (Figs. 1, 2) a gate driving circuit 400 (gate driver) [0034] connected to the gate lines (the display signal lines G1-G2n, D1-Dm, C1-C2n, Cv, L1, and L2 include a plurality of gate lines G1-G2n transferring gate signals, referred to as "scanning signals") [0036].
Claims 20, 22:  (Fig. 2) every two directly adjacent pixel groups (191/191) in each of the columns of pixel groups are respectively connected to different ones of two of the plurality of data lines (D1, D2) directly adjacent to the column of pixel groups (191/191)

Claims 6, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang US 2016/0342044, Li PCT/CN2016/077191 (US 2017/0206857), Noh et al. US 2017/0003556 as applied to claim 1 above, and further in view of Gu et al. CN 105974706.
Claims 6, 7: Chang discloses as above
Gu et al teach
Claim 6: (Figs. 1, 2) the respective thin film transistors TFT (4/5/6) of each of the sub-pixels of each of the columns of pixel group groups are arranged along a center line between two of the plurality of data lines 2/2 [0005] directly adjacent to the column of pixel groups, and wherein the pixel electrodes 3/3 of the two sub-pixels of each pixel group in each of the columns of pixel groups are respectively on both sides of the center line (data lines 2/2). 
Claim 7: (Figs. 1, 2) the thin film transistor of each of the sub-pixels comprises: a gate electrode 4 connected to a first one of the plurality of gate lines 1 that is connected to the 
It would have been obvious to one of ordinary skill in the art to modify Chang's invention with Gu’s structure in order to provide improved aperture ratio to the display device, as taught by Gu [0007];

Claims 9, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang US 2016/0342044, Li PCT/CN2016/077191 (US 2017/0206857), Noh et al. US 2017/0003556 as applied to claim 1 above, and further in view of Lin et al. CN 1940682.
Claims 9, 10: Chang discloses as above
Lin et al teach
Claim 9: (Fig. 4a, 4b) the common electrode 313/316 [0050] has respective openings 314a at positions corresponding to respective ones of the thin film transistors (common electrode is composed of a first part 313 having a slit 314a and a second part 316 spaced apart between adjacent pixel electrodes 315).
Claim 10: (Fig. 4a, 4b) the common electrode 313/316 [0050] has respective openings at positions corresponding to respective ones of intersections of the gate lines and the data 
It would have been obvious to one of ordinary skill in the art to modify Chang's invention with Lin’s structure in order to provide improved image quality of the display device, as taught by Lin [0012];

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chang US 2016/0342044, Li PCT/CN2016/077191 (US 2017/0206857), Noh et al. US 2017/0003556 as applied to claim 1 above, and further in view of Lee US 2002/0044227.
Claim 11: Chang discloses
(Fig. 3) the pixel electrode 191 comprises a planar electrode
And Lee teaches
(Fig. 4) the common electrode (21) comprises strip sub-electrodes (common electrode bars) , 
It would have been obvious to one of ordinary skill in the art to modify Chang's invention with Lee’s structure in order to provide improved quality of the display device, as taught by Lee [0018];

 Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chang US 2016/0342044 in view of Noh et al. US 2017/0003556 and Chan et al. US 2018/0107080.
Claim 18: Chang discloses
wherein the array substrate comprises 
(Fig. 2) [0038] a plurality of gate lines Gn+1/Gn+2 (pairs of dual gate lines, such as Gn+1 and Gn+2, Gn+3 and Gn+4…) [0038],
(Fig. 2) a plurality of data lines (D1, D2…) intersecting the plurality of gate lines Gn+1/Gn+2
a plurality of pixel groups 191/191 [0038] defined by the plurality of gate lines Gn+1/Gn+2 and the plurality of data lines (D1, D2…), 
(Figs. 2, 3) each of the plurality of pixel groups 191/191 comprises two sub-pixels 191/191 comprising respective thin-film transistors having respective gate electrodes 124a/124b that are connected to two corresponding ones of the plurality of gate lines 121a/121b [0066-0067], 
except
the method comprising: 
manufacturing, by a one-time patterning process, the two corresponding ones of the plurality of gate lines and the gate electrodes that are connected to the two corresponding ones of the plurality of gate lines.
wherein the array substrate further comprises a common electrode, the common electrode has respective openings at positions corresponding to respective ones of intersections of the gate lines and the data lines
However Chan et al. teach
the method comprising: manufacturing, by a one-time patterning process, the two corresponding ones of the plurality of gate lines 14/15 and the gate electrodes 112 (first test block pattern 112 is disposed in the same layer as the gate electrode layer) [0035] that are connected to the two corresponding ones of the plurality of gate lines (first test block 
And Noh et al. teach
(Fig. 2) the array substrate 101 further comprises a common electrode 162, the common electrode 162 has respective openings 162a-2 (second opening) [0067] at positions corresponding to respective ones of intersections of the gate lines 104/102 (gate wirings 104/102) [0047] and the data lines 132/134 (data wirings 132/134) [0047].
It would have been obvious to one of ordinary skill in the art to modify Chang's invention with Chan’s manufacturing method in order to provide improved quality of the display device, as taught by Chan [0032]; and with Noh’s structure in order to provide prevention of defects such as flicker or decoloring, as taught by Noh [0068]

 Claims 19, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang US 2016/0342044 in view of Li PCT/CN2016/077191 (US 2017/0206857), Noh et al. US 2017/0003556 as applied to claims 1, 2 above, and further in view of Zhang et al. US 2018/0095334.
Claims 19, 21: Chang discloses as above
Zhang et al teach
(Fig. 1a) each of the columns of pixel groups A, B (pixel unit A and a pixel unit B) [0036] is connected to a corresponding one (same data line Ls) of the plurality of data lines that is directly adjacent to the column of pixel groups (adjacent pixel groups A/B are connected to same data line Ls).  

Response to Arguments
Applicant’s arguments submitted 12/03/21 have been fully considered and are not persuasive. 
Regarding applicant’s remarks/arguments:
that “It can be seen that the gate wiring of Noh cannot be equated with the gate line 102, and similarly, the data wiring cannot be equated with the data line 132” (pages 7/8):
The Examiner respectfully disagrees. Noh et al. teach in (Fig. 2) [0045] “gate wirings (102, 104) and data wirings (132, 134, 136)” thus resulting in at least two intersections of: (a) gate wiring 104 and data wirings 134 and (b) gate wiring 102 and data wirings 132. Noh et al. further teach in (Fig. 2) the array substrate 101 further comprises a common electrode 162, the common electrode 162 has respective openings 162a-2 (second opening) [0067] at positions corresponding to respective ones of intersections (vertical intersection) of the gate line 104 (gate wirings 104) [0047] and the data line 134 (data wiring 134) [0047]; thus the combination Chang/Li/Noh meets all the limitations as currently claimed. 
that “the second opening 162a-2 of the common electrode 162 in Noh is at the positions corresponding to the gate electrode 104, the source electrode 134 and the drain electrode 136. Therefore, the second opening 162a-2 of the common electrode 162 in Noh may at most be equivalent to the opening at the position corresponding to the thin film transistor in the present application”: (page 8)
“gate wirings (102, 104) and data wirings (132, 134, 136)” thus resulting in at least two intersections of: (a) gate wiring 104 and data wirings 134 and (b) gate wiring 102 and data wirings 132. Noh et al. further teach in (Fig. 2) the array substrate 101 further comprises a common electrode 162, the common electrode 162 has respective openings 162a-2 (second opening) [0067] at positions corresponding to respective ones of intersections (vertical intersection) of the gate line 104 (gate wirings 104) [0047] and the data line 134 (data wiring 134) [0047]; thus the combination Chang/Li/Noh meets all the limitations as currently claimed.
that “the second opening 162a-2 of the common electrode 162 is not at a position corresponding to the intersection of the gate line 102 and the data line 132”: (page 8)
The Examiner respectfully disagrees. Noh et al. teach in (Fig. 2) [0045] “gate wirings (102, 104) and data wirings (132, 134, 136)” thus resulting in at least two intersections of: (a) gate wiring 104 and data wirings 134 and (b) gate wiring 102 and data wirings 132. Noh et al. further teach in (Fig. 2) the array substrate 101 further comprises a common electrode 162, the common electrode 162 has respective openings 162a-2 (second opening) [0067] at positions corresponding to respective ones of intersections (vertical intersection) of the gate line 104 (gate wirings 104) [0047] and the data line 134 (data wiring 134) [0047]; thus the combination Chang/Li/Noh meets all the limitations as currently claimed.
Thus, the prior art references have been shown to teach all the relevant functioning as recited in the claimed invention. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871